 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     MAGLULA, LTD,                                  )
 4                                                  )
                          Plaintiff,                )      Case No.: 2:18-cv-00842-GMN-VCF
 5
           vs.                                      )
 6                                                  )                     ORDER
     ANTHONY LEE,                                   )
 7                                                  )
                          Defendant.                )
 8                                                  )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Cam Ferenbach, (ECF No. 16), which recommends that Plaintiff’s Motion for
12   Default Judgment, (ECF No. 12), be denied without prejudice.
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.
17   IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).
19   Where a party fails to object, however, the Court is not required to conduct “any review at all . .
20   . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
21   Indeed, the Ninth Circuit has recognized that a district court is not required to review a
22   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,
23   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so has passed.
25   ///


                                                 Page 1 of 2
 1   Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 16), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment, (ECF No.
 5   12), is DENIED without prejudice.
 6         DATED this ________
                         13    day of May, 2019.
 7
 8                                          ___________________________________
                                            Gloria M. Navarro, Chief Judge
 9                                          United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                          Page 2 of 2
